91 F.3d 143
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Everett HADIX;  et al., Plaintiffs-Appellees,v.Perry M. JOHNSON;  et al., Defendants-Appellants.
No. 94-2008, 96-1422.
United States Court of Appeals, Sixth Circuit.
July 02, 1996.

Before:  GUY, RYAN, and SUHRHEINRICH, Circuit Judges.

ORDER

1
The defendants appeal the July 25, 1994 and February 9, 1996 orders in this action challenging the conditions at the State Prison of Southern Michigan--Central Complex.  The defendants now move for immediate termination of the orders pursuant to the recent amendments to 18 U.S.C. § 3626 set forth in section 802 of the Prison Litigation Reform Act.  The plaintiffs oppose the motion for immediate termination, but request that the appeal be remanded to the district court to consider a similar motion filed in that court by the defendants.

The amended statute provides that

2
[i]n any civil action with respect to prison conditions, a defendant or intervenor shall be entitled to the immediate termination of any prospective relief if the relief was approved or granted in the absence of a finding by the court that the relief is narrowly drawn, extends no further than necessary to correct the violation of the Federal right, and is the least intrusive means necessary to correct the violation of the Federal right.


3
18 U.S.C. § 3626(b)(2).  It is undisputed that the July 25, 1994 and February 9, 1996 orders do not contain the findings required by this section of the Act.  However, whether the statute requires the immediate termination of the orders is more properly addressed in the first instance by the district court.


4
It therefore is ORDERED that the motion for immediate termination be denied.  The appeal is remanded to the district court for reconsideration in light of the recent amendments to 18 U.S.C. § 3626.